: Form UST-19
MONTHLY FINANCIAL REPORT FOR
NON-OPERATING CORPORATION OR PARTNERSHIP

Case No. 20-11541-CMA Report month July
Debtor V-5. Investment Assoc., LLC Year 2020

 

 

INSTRUCTIONS: This form may only be used if specifically authorized by court order for this case.
Answer all questions and attach additional sheets if necessary to provide complete responses.

 

Yes | No

 

1. The debtor certifies that it did not operate a business during the reporting month, and that its | |
financial activity for the reporting month is fully disclosed in this report.

 

2. Did the debtor, or a third party on behalf of the debtor, sell, transfer, or otherwise dispose of [|
any of the debtor’s assets during this reporting month? ifyes, identify each asset, date of
court approval, method of disposition, and gross and net sale proceeds received. If real
property was sold, attach a copy of the closing statement. If assets were sold at auction,
attach a copy of the auctioneer’s report.

 

3. Is the debtor holding any funds in an account at a financial institution? Jf yes, attach a copy | |
of the bank statement for this reporting month for each account.

 

4. Are any of the debtor’s funds, or funds in which the debtor has an interest, held by debtor’s [|
counsel, an escrow company, or another third party on behalf of the debtor? Jfyes, identify
the party or entity holding the funds, the amount of funds held, and the purpose for which the
funds are held. Attach a copy of the statement for this reporting month for each such bank or
trust account.

- Bountiful Law PLLC, $8,000.00 held in IOLTA account for post petition legal fees.

 

5(a). Did the debtor collect any accounts receivable during this reporting month? J/yes, list each [|
collection by account payor, date received, and dollar amount.

 

 

 

 

 

 

Monthly Financial Report for Non-Operating Corporation or Partnership (UST-19) Page tof4
United States Trustee — Western District of Washington (Dee 2017)

Case 20-11541-CMA Doc 63_ Filed 08/13/20 Ent. 08/13/20 14:57:45 Pg.1of5
 

 

 

 

5(b). What was the debtor’s accounts receivable balance at the end of the reporting month?

 

What portion of the debtor’s accounts receivable balance is considered uncollectible?

 

6. Excluding receipts disclosed in 2 and 5(a) above, did the debtor or a third party on behalf of [ |
the debtor receive other funds during this reporting month? Jf yes, list each receipt by payor,
date received, dollar amount, and nature of the transaction.

 

7(a). Did the debtor or another party on behalf of the debtor make payments during this reporting [ |
month to a professional such as an attorney, accountant, realtor, appraiser, auctioneer,
business consultant, or other professional person? Jf yes, list each payment to a professional,
and include the payee, payment date, dollar amount, and date of court approval.

 

7(b). Did the debtor or another party on behalf of the debtor make any payments during this [ |
reporting month to an insider, such as an officer, director, or partner of the debtor? Jf yes,
list each payment and show the payee, date, dollar amount, and nature of payment (e.g.,
expense reimbursement, loan repayment, draw, salary, wages, bonus, dividend, stock
distribution, or other explanation).

 

7(c). Excluding payments listed in 7(a) and 7(b) above, did the debtor or another party on behalf of [ ]
the debtor make any other payments during this reporting month? Jf yes, for each payment
show the source of funds, payee, date, dollar amount, and purpose.

 

 

 

 

 

 

Monthly Financial Report for Non-Operating Corporation or Partnership (UST-19) Page 2 of 4
United States Trustee — Western District of Washington {Dee 2017)

Case 20-11541-CMA Doc 63 Filed 08/13/20 Ent. 08/13/20 14:57:45 Pg. 2of5
 

Yes | No

 

 

 

7(d). Total payments (disbursements) during the reporting month 2 as s reported i in n Wa), 7(b), and Ke) above:

 

 

 

 

8. Did the debtor incur any tax debt during the reporting month? J/yes, for each debt list the [ |
taxing agency to whom the debt was incurred, amount due, tax period, and payment due date.
Include an explanation for any delinquent post-petition taxes.

-King County Treasurer, 1st half 2020 property taxes. Due
June 30th. To be paid through sell of properties.
Total tax debt incurred this month:

 

 

 

 

CH SUSE RETA sactceisenaa

Tan

Total unpaid post-petition tax debt from prior months:

 

9. Did the debtor incur any debt during the reporting month for post-petition professional fees [ |
and expenses? Jf yes, list each professional and show the estimated amount of debt incurred
this month for fees and expenses.

-Bountiful Law PLLC, - $7,600.00

SEE ee eee ee
$7,600.00 3
Total estimated professional fees and expenses incurred this month:

oe

$9,300.00
Total estimated unpaid post-petition professional fees and expenses [Sesenco |

from prior months:

 

 

Been

 

 

10. Excluding taxes and professional fees and expenses reported in 8 and 9 above, did the debtor [|
incur other debt during the reporting month? Jfyes, for each new debt list the person or
entity to whom the debt is owed, amount due, nature of debt, and payment due date.

The Sexton Agency LLC - $1,902.35 - monthly insurance premium - due 7/22/20

ESS

$1,902.35
Total other debt incurred this month:

a
teint

y

NaH

 

Total other unpaid post-petition debt from prior months:

 

 

 

 

 

 

Monthly Financial Report for Non-Operating Corporation or Partnership (UST-19) Page 30f 4
United States Trustee — Western District of Washington (e307)

Case 20-11541-CMA Doc 63 Filed 08/13/20 Ent. 08/13/20 14:57:45 Pg.3o0f5
 

Yes | No

 

11. Were there any changes in the debtor’s insurance coverage during the reporting month? Jf [|
yes, explain.

 

12. Has the debtor timely paid statutory fees owing to the United States Trustee pursuant to [
28 U.S.C. § 1930(a)(6)? Jfno, explain. Note: Statutory fee payments are due for each
calendar quarter no later than April 30, July 31, October 31, and January 31, respectively.

 

 

 

13. Explain what progress the debtor made during this reporting month toward confirmation of a plan of
reorganization. Include a description of significant events or new developments in the case,

 

 

 

CERTIFICATION

The debtor agrees to immediately notify the United States Trustee if its operations resume, and thereafter to file
complete monthly financial reports in compliance with Local Bankruptcy Rule 2015-2 and the United States
Trustee’s requirements.

I certify under penalty of perjury that the information contained in this monthly financial report is complete, true,
and correct to the best of my knowledge, information and belief.

SIGNATURE INSTRUCTIONS: If the debtor is a corporation, an officer or director must sign this report.
If the debtor is a partnership, the signature of a general partner is required. Ifa trustee has been
appointed, the trustee must sign below. Debtor’s counsel may not sign this report on behalf of the debtor.

 

 

 

 

Signature /s/ Valentin Stelmakh Date 8/13/2020

Title Member
Monthly Financial Report for Non-Operating Corporation or Partnership (UST-19) Page 4 of 4
United States Trustee - Western District of Washington ihr 3017)

Case 20-11541-CMA Docé63_ Filed 08/13/20 Ent. 08/13/20 14:57:45 Pg.4of5
Bountiful Law, PLLC
Trust Ledger Report (08/13/2020)

Dates: 06/01/2020 - 08/31/2020

Viktoriya and Valentin Stelmakh

 

01230-Stelmakh
IOLTA
Date Source/Recipient Reference Matter Funds Out Funds In Balance
- 01230-Stetmakh $8,000.00 $8,000.00
06/02/2020
Advand Fee Deposit
Closing Balance: $0.00 $8,000.00 $8,000.00
Matter Total: $8,000.00
Client Total: $8,000.00
Ww

Case 20-11541-CMA Doc63_ Filed 08/13/20 Ent. 08/13/20 14:57:45 Pg.5o0f5
